Title: To Thomas Jefferson from George Jefferson, 29 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 29th. Janr. 1801

I am very sorry to inform you that Messrs. M & F. have received a very unfavourable account indeed of your Tobacco; as the subjoined extract of a letter from Jackson & Wharton of Philada., for whom they purchased it, will shew.
This is so very contrary to my expectation that I could scarcely have believed it, if M & F. had not shewn me samples from several Hhds, the heads of which were out when they were about to ship it, and which appeared to be of a very inferior quality. I however represented to them that they could not form a correct judgment from samples taken from the very outside of a Hhd, and particularly when it had been exposed: but this letter confirms them in their first impression—indeed makes it much worse.
I am apprehensive that this will operate much against the sale of your crops in future—& especially as these are persons who will be very fond of making a noise about it.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

